       Case 2:18-cv-00692-DJH Document 44 Filed 02/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jenifer Anderson,                                   No. CV-18-00692-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Mesa Public Schools District, et al.,
13                  Defendants.
14
15          This matter is before the Court on the Notice of Settlement (Doc.43), filed on
16   February 7, 2019. Accordingly,
17          IT IS ORDERED that a Stipulation to Dismiss shall be filed on or before April 12,
18   2019. If a Stipulation to Dismiss has not been filed by this deadline, the parties shall file a
19   Status Report to the Court on that date.
20          IT IS FURTHER ORDERED that any pending motions in this case (Doc. 29) are
21   DENIED WITHOUT PREJUDICE. These motions may be refiled if full performance of
22   the settlement is not reached.
23          Dated this 8th day of February, 2019.
24
25
26                                                 Honorable Diane J. Humetewa
                                                   United States District Judge
27
28
